United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Meadow, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1225
Issued: January 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 12, 2008 appellant filed a timely appeal of a December 26, 2007 merit
decision of an Office of Workers’ Compensation Programs’ hearing representative who found
appellant at fault in the creation of an overpayment and not entitled to waiver. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this appeal.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,032.16 for the period June 27 to July 9, 2005; and (2) whether the Office properly
found that appellant was at fault in creating the overpayment, thus precluding waiver of the
recovery of the overpayment.
FACTUAL HISTORY
On December 11, 2002 appellant, then a 31-year-old part-time flexible carrier, filed a
traumatic injury claim alleging that on that date she injured her left leg and hand when she
slipped and fell on an icy surface in the parking lot. The Office accepted the claim for left

shoulder strain and also accepted her February 4, 2003 and August 3, 2004 claims for
recurrences of disability.
By letter dated December 28, 2004, the Office informed appellant that she was being
placed on the periodic rolls effective December 26, 2004. Appellant was advised to notify the
Office immediately when she returned to work to avoid an overpayment of compensation and
that, if she worked during any period covered by a compensation payment, she must return the
payment to the Office.
The record contains a computer printout showing that on July 9, 2005 appellant was paid
compensation for total disability for the period June 12 to July 9, 2005 in the amount of
$2,064.32. She was paid wage-loss compensation for partial disability. Appellant was paid
$412.47 for partial disability for the period June 25 to July 8, 20051 and $532.98 for the period
July 9 to 22, 2008.2
On February 21, 2007 the Office made a preliminary determination that an overpayment
in compensation had occurred in the amount of $1,078.02 for the period June 25 through
July 8, 2005. It found that appellant had returned to limited-duty part-time work on June 25,
2005 but continued to receive wage loss for total and partial disability through July 8, 2005. The
Office found that appellant was at fault in creating the overpayment because she failed to return
the compensation check for total disability to which she was not entitled. As to the
compensation for partial disability, it found that it had been correctly calculated. The Office
informed appellant that, if she disagreed with the decision, she could, within 30 days, submit
evidence or argument to the Office or request a prerecoupment hearing with the Branch of
Hearings and Review.
Appellant requested a prerecoupment hearing. By decision dated May 17, 2007, the
Office hearing representative remanded the case for a redetermination as to the period and
amount of the overpayment. The Office hearing representative noted that appellant returned to
work part time on June 27, 2005 and that she was paid compensation for temporary total
disability as well as compensation for partial disability for the period June 27 to July 9, 2005.
On June 22, 2007 the Office made a preliminary determination that an overpayment in
compensation had occurred in the amount of $1,032.16 for the period June 27 to July 9, 2005. It
found that appellant had returned to part-time work on June 27, 2005 but continued to receive
compensation for wage loss for both partial and total disability through July 9, 2005. The Office
found that appellant was at fault in creating the overpayment because she failed to return the
check to which she was not entitled. It noted that the amount paid for appellant’s partial
disability during the period of the overpayment was correct. The Office informed appellant that,
if she disagreed with the decision, she could, within 30 days, submit evidence or argument to the
Office or request a prerecoupment hearing with the Branch of Hearings and Review.
Appellant requested a prerecoupment hearing.
1

This amount represented payment for partial disability of 39.72 hours.

2

This amount represented payment for partial disability for 41.31 hours.

2

By decision dated December 26, 2007, an Office hearing representative found that an
overpayment in the amount of $1,032.16 had occurred from June 27 through July 9, 2005. The
hearing representative found that appellant was at fault in creating the overpayment as she knew
or should have known that the compensation payment was incorrect as she returned to work and
began receiving her salary and compensation for her partial wage loss. The hearing
representative found that appellant did not submit documentation regarding her current financial
status; therefore, he was unable to render a decision on an equitable repayment schedule.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(a) of the Federal Employees’ Compensation Act provides that, while an
employee is receiving compensation under the Act the employee may not receive salary, pay or
remuneration of any type from the United States. Office procedures provide that an
overpayment in compensation is created when a claimant returns to work but continues to
receive wage-loss compensation except in limited specified instances.3
ANALYSIS -- ISSUE 1
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $1,032.16 for the period June 27 through
July 9, 2005. The record shows that appellant received an overpayment during the period in
question because she received wage-loss checks for both partial and temporary total disability
compensation after returning to part-time work on May 15, 2005. The Office calculated the
$1,032.16 overpayment by totaling the amount of temporary total disability compensation
appellant received for the period in the total amount of $1,105.89. It subtracted $73.73, the
amount she should have been paid for June 26, 2005, to reach the amount overpaid of $1,032.16.
Based on this determination, the Office properly found that appellant received an overpayment of
compensation in the stated amount during that period.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act4 provides that an overpayment of compensation shall be
recovered by the Office unless incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of the Act or would be against
equity and good conscience.5 Thus, the Office may not waive the overpayment of compensation
unless appellant was without fault.6 Adjustment or recovery must, therefore, be made when an
incorrect payment has been made to an individual who is with fault.7
3

5 U.S.C. § 8116(a); see Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -Debt Management, Initial Overpayment Actions, Chapter 6.200.2(a) (May 2004).
4

5 U.S.C. § 8129(b).

5

Michael H. Wacks, 45 ECAB 791, 795 (1994).

6

Norman F. Bligh, 41 ECAB 230 (1989).

7

Diana L. Booth, 52 ECAB 370 (2001); William G. Norton, Jr., 45 ECAB 630 (1994).

3

On the issue of fault, section 10.433 of the Office’s regulations, provides that an
individual will be found at fault if he or she has done any of the following: “(1) made an
incorrect statement as to a material fact which he or she knew or should have known to be
incorrect; (2) failed to provide information which he or she knew or should have known to be
material; or (3) accepted a payment which he or she knew or should have known was incorrect.”8
With respect to whether an individual is without fault, section 10.433(b) of the Office’s
regulation provides in relevant part:
“Whether or not [the Office] determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances
surrounding the overpayment. The degree of care expected may vary with the
complexity of those circumstances and the individual’s capacity to realize that he
or she is being overpaid.”9
ANALYSIS -- ISSUE 2
The Office applied the third standard in determining that appellant was at fault in creating
the overpayment. In order for it to establish that appellant was at fault in creating the
overpayment of compensation, the Office must establish that, at the time she received the
compensation check in question, she knew or should have known that the payment was
incorrect.10
The record establishes that, on July 9, 2007, the Office made a direct deposit of $2,064.32
into appellant’s bank account. On February 21, 2007 it issued its first preliminary determination
of the overpayment. Following the May 17, 2007 hearing representative’s remand order, the
Office issued a revised preliminary determination of the overpayment. It found in the
February 21, 2007 preliminary determination of overpayment that appellant was aware or should
have been aware that she was not entitled to the entire payment because she had been informed
that overpayment might occur if she did not report her return to work.
The Board has held that an employee who receives payments from the Office in the form
of direct deposit may not be at fault the first time incorrect funds are deposited into her account,
as the acceptance of the resulting overpayment lacks the requisite knowledge.11 The Board has
held that receiving one or two erroneous direct deposit payments over a short time immediately
following an employees return to work does not constitute the requisite knowledge to find that
the claimant is at fault in the creation of the overpayment.12 However, the Board has found fault
in cases where incorrect payments were made over longer periods of time or for substantially
8

20 C.F.R. § 10.433(a).

9

Id. at § 10.433(b).

10

Diana L. Booth, supra note 7.

11

W.P., 59 ECAB ___ (Docket No. 08-202, issued May 8, 2008); Tammy Craven, 57 ECAB 689 (2006).

12

Tammy Craven, supra note 11 at footnote 6.

4

greater amounts than previously received.13 The Board has noted that an employee’s failure to
return an overpayment is immaterial to the issue of whether he or she was at fault in its
creation.14
The Board finds that appellant was without fault for the deposit of $1,032.16 into her
account on July 9, 2005. While appellant accepted the overpayment by gaining control of the
funds deposited into her account pursuant to her authorization, she did not know that she would
receive an incorrect payment on that day. Unlike the situation in which a claimant receives a
physical check and is aware of the amount of the payment before depositing it into her account,
appellant was not on notice of the amount of the payment until after it was deposited
electronically into her account.15
Since the Board has determined that appellant was without fault in the creation of the
overpayment, the Office may only recover the overpayment in accordance with section 8129(b)
of the Act16 if a determination has been made that recovery of the overpayment would neither
defeat the purpose of the Act nor be against equity and good conscience.17 The case will be
remanded to the Office for further development with respect to whether appellant is entitled to
waiver of the $1,032.16 overpayment. After such further development as is necessary, the Office
should issue an appropriate decision on whether the overpayment should be waived.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $1,032.16, during the period June 27 to July 9, 2005, because she incorrectly received
temporary total disability compensation after she returned to work. The Board, however, finds
that the Office improperly found that appellant was at fault in creating the overpayment.

13

Id. at footnote 7.

14

Id.

15

Supra note 11.

16

5 U.S.C. § 8129(b).

17

The guidelines for determining whether recovery of an overpayment would defeat the purpose of the Act or
would be against equity and good conscience are set forth in 20 C.F.R. §§ 10.434, 10.436, 10.437.

5

ORDER
IT IS HEREBY ORDERED THAT the December 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed with respect to fact and amount of overpayment
and is set aside with respect to the issue of waiver of the recovery of the overpayment.
Issued: January 8, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

